Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-39 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 29-32 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2018/0375726 A1) in view of Ding (US 2018/0227179 A1).

As per claim 21, Xia teaches A method of operating a virtual network function manager for management of a virtual network function, the method comprising: 
receiving a first request to manage a virtual network function, wherein the first request comprises an indication of whether to select an alternative virtual resource for allocation if a requested virtual resource is unavailable for allocation; (Xia [0011] an EMS determines, based on a mapping relationship between the performance parameter of the VNF and a required resource range, a target 
transmitting a second request for a virtual resource associated with the first request to manage the virtual network function, the requested virtual resource having one or more predefined characteristics; (Xia. [0047] S204. The VNFM performs resource configuration for the VNF instance based on a currently configured deployment flavor of the VNF instance and the target deployment flavor. And [0146] The processor 702 is configured to: when it is determined that the resource range deployed by the currently configured deployment flavor of the VNF instance cannot meet the target quantity of resources requested by the scaling request, obtain a resource range deployed by each deployment flavor in the descriptor file of the VNF instance; determine, based on a resource range deployed by each deployment flavor in 
if a response is received that indicates the virtual resource having the one or more predefined characteristics is unavailable for allocation: 
Xia does not teach selecting an alternative virtual resource for allocation, the alternative virtual resource having one or more alternative characteristics comprising at least one alternative characteristic that is different to a corresponding one of the predefined characteristics.
However, Ding teaches selecting an alternative virtual resource for allocation, the alternative virtual resource having one or more alternative characteristics comprising at least one alternative characteristic that is different to a corresponding one of the predefined characteristics. (Ding [0137] In the NFV system, when load of a VNF exceeds a preset load threshold, the NFV initiates a scale-out operation.  Specifically, the VNF determines, according to an increase in data traffic or a user quantity, a resource that needs to be added to the VNF, for example, types and a quantity of virtual machines (VM) that need to be added.  For example, assuming that a quantity of users who need to be served by the VNF increases by 100,000, the VNF determines, according to a service unit of the VNF, that 10 VMs need to be added.  After determining the resource that needs to be added to the VNF, the VNF sends a scale-out request message to the VNFM to request the VNFM to scale out the VNF.  Specifically, after receiving the scale-out request message sent by the VNF, the VNFM sends a resource reservation request message to the NFVO according to the resource 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ding with the system of Xia to select an alternative virtual resource. One having ordinary skill in the art would have been motivated to use Ding into the system of Xia for the purpose of scaling out virtual resources (Ding paragraphs 2 and 10). 


As per claim 22, Xia teaches a predefined parameter defining an infrastructure of a virtualisation environment; (Xia [0005] In view of this, this disclosure provides a resource configuration method, a virtualized network function manager, and an element management system, so as to alleviate inability of a VNF instance to meet a service processing requirement. [0006] According to one aspect, an embodiment of this disclosure provides a resource configuration method. In this method, after obtaining a performance parameter that reflects a running status of a VNF instance, a VNFM determines, based on a mapping relationship between the performance parameter and a deployment flavor in a descriptor file corresponding to the VNF instance, a target deployment flavor that is suitable to be configured for the VNF instance in the running status.)
Ding teaches a predefined instantiation level defining a level at which software instances are created in the virtualisation environment. (Ding Fig 2 Block S103 (If the second VNF determines that the second VNF needs to be scaled out, V the 

The examiner believes this is consistent with paragraph 101 of the specification ([0101] In an example embodiment, the virtual network function manager (VNFM) may have three preconfigured internal instantiation level policies, as follows: [0102] Policy1ScaleOut--Scale up to maximum value allowed by the infrastructure.  [0103] Policy2ScaleOut--Scale at least up to 50% of the required level.)

As per claim 23, Xia teaches the one or more predefined characteristics comprise the predefined parameter and the predefined instantiation level and the one or more alternative characteristics comprise:
 a parameter that is the same as the predefined parameter (Xia [0007] , the deployment flavor configured for the VNF instance from the current deployment flavor to the target deployment flavor, so as to avoid generating a repeated configuration action when the target deployment flavor is the same as the currently configured deployment flavor of the VNF instance, thereby reducing a data processing amount)
and an instantiation level that is different to the predefined instantiation level; (Xia [0115] In this embodiment of this disclosure, the VNFM may determine, based on the scaling request that is for the VNF instance and that is sent by the NFVO, whether the currently configured deployment flavor of the VNF instance can meet the target quantity of resources requested by the scaling request, and may change the deployment flavor configured for the VNF instance when the currently configured 
 a parameter that is different to the predefined parameter and an instantiation level that is the same as the predefined instantiation level; or
 a parameter that is different to the predefined parameter (Xia [0010] currently configured deployment flavor of the VNF instance is changed to the target deployment flavor.) and an instantiation level that is different to the predefined instantiation level. (Xia [0115] In this embodiment of this disclosure, the VNFM may determine, based on the scaling request that is for the VNF instance and that is sent by the NFVO, whether the currently configured deployment flavor of the VNF instance can meet the target quantity of resources requested by the scaling request, and may change the deployment flavor configured for the VNF instance when the currently configured deployment flavor of the VNF instance cannot meet the target quantity of resources requested by the scaling request, to meet a service requirement).

As per claim 24, Xia teaches the selection of the alternative virtual resource for allocation is based on any one or more of: 
an indication of one or more alternative characteristics in the received first request to manage a virtual network function; 
an indication of one or more alternative characteristics in a virtual network function descriptor; (Xia [0006] According to one aspect, an embodiment of this disclosure provides a  resource configuration method.  In this method, after obtaining a performance parameter that reflects a running status of a VNF instance, a VNFM 
one or more policies associated with one or more alternative characteristics. 

As to claims 29, 35, 37, 38 and 39, they are rejected based on the same reason as claim 21.
As to claim 30, it is rejected based on the same reason as claim 22.
As to claim 31, it is rejected based on the same reason as claim 23.
As to claims 32, 36, they are rejected based on the same reason as claim 24.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2018/0375726 A1) in view of Ding (US 2018/0227179 A1) in further view of Jeuk (US 2019/0065278 A1).

As per claim 25, Xia and Ding do not teach the one or more policies result in a priority assigned to one or more alternative characteristics.
However, Jeuk teaches the one or more policies result in a priority assigned to one or more alternative characteristics. (Jeuk   [0036] In FIG. 3, the controller 180 is also communicating with resources associated with the containers 114 (and virtual machines 302).  As mentioned, in at least some embodiments, controller 180 pushes 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Jeuk with the system of Xia and Ding to implement a policy resulting in a priority assigned to characteristics. One having ordinary skill in the art would have been motivated to use Jeuk into the system of Xia and Ding for the purpose of generating and enforcing tenant-specific policies. (Jeuk paragraph 12)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2018/0375726 A1) in view of Ding (US 2018/0227179 A1) in further view of Chen (US 2018/0013656 A1).

As per claim 26, Xia and Ding do not teach the selection of the alternative virtual resource for allocation is based on the one or more policies if an indication of one or more alternative characteristics is absent in one or more of the received first request to manage a virtual network function and the virtual network function descriptor.
However, Chen teaches the selection of the alternative virtual resource for allocation is based on the one or more policies if an indication of one or more alternative characteristics is absent in one or more of the received first request to manage a virtual network function and the virtual network function descriptor. (Chen Figs 2-5 and [0080] At step S130, the EM sets a new performance monitoring threshold for the VNF according to the threshold policy and the related information about virtual resources after the VNF is scaled up/down, and the performance monitoring threshold includes at least one of a scale up/down threshold and a performance warning threshold. Setting is calculating according to the threshold policy, the virtual resource capacity or the maximum processing capacity. In short, if the threshold policy is a ratio relationship, according to (the capacity after scaling/the maximum processing capacity)*the ratio in the threshold policy, the calculated value is set as the new performance monitoring threshold of the corresponding measurement. And [0095] At step S240, the EM receives the related information about virtual 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Chen with the system of Xia and Ding to select alternative virtual resources based on policy. One having ordinary skill in the art would have been motivated to use Chen into the system of Xia and Ding for the purpose of monitoring the performance of a virtual network (Chen paragraph 01). 

Claim 27,28,33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2018/0375726 A1) in view of Ding (US 2018/0227179 A1) in further view of  Zhu (US 2017 /0063598 A1)

As per claim 28, Xia and Ding do not teach wherein if the selected further alternative virtual resource is unavailable for allocation, the method comprises: 
continuing to select further alternative virtual resources for allocation until a selected further alternative virtual resource is available for allocation; or continuing to select further alternative virtual resources for allocation until a maximum value of selections is reached
However, Zhu teaches continuing to select further alternative virtual resources for allocation until a maximum value of selections is reached. (Zhu [0308] determines all information elements in the VNFD by querying the VNFD, generates a Constituent VNF, and generates a Service deployment flavour,  that is, List of service deployment flavours in the NSD, according to the Constituent VNF.  Manners for determining other information elements in the NSD are similar to this).

Thus when combined with Xia and Ding, the number of alternative flavors (i.e. alternative virtual resources) that can be considered is limited by what is in the list of deployment flavors taught by Zhu.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Zhu with the system of Xia and Ding to continue to select alternative virtual resources. One having ordinary skill in the art would have been motivated to use Zhu into the system of Xia and Ding for the purpose of managing policy information related to a network service. (Zhu paragraph 38) 

As to claims 27, 33 and 34, they are rejected based on the same reason as claim 28.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20190028350 A1 – discloses a network function virtualization (NFV) platform can support virtual network functions (VNFs) whose behavior can change during their lifecycles.  For example, a VNF manager of the NFV platform can receive a request to update a condition of a VNF and/or an action to perform upon satisfaction of the condition.  Based on the condition and action, the VNF manager can create or store a lifecycle management policy in an extensible lifecycle management model associated with the virtual network function.  Based on the lifecycle management policy, the VNF manager can monitor the virtual network function to detect satisfaction of the condition and, in response to detecting satisfaction of the condition, the VNF manager can perform the action associated with the lifecycle management policy.

US 20190034216 A1 – An example computing system for allocating Virtual Network Functions (VNF) in a datacenter is disclosed.  The example disclosed herein comprises a processing unit, a computation module and an allocation module.  The computation module is configured to determine an extinction factor corresponding to a datacenter unit in the datacenter based on a state of the datacenter and a VNF catalogue including a plurality of VNFs; and to develop an allocation model based on the determined extinction factor.  The allocation module is configured to allocate a first VNF from the plurality of VNFs in the datacenter based on the allocation model.

US 20170192811 A1 – discloses A method and apparatus for configuring a virtual network function manager (VNFM) managing a virtual network function (VNF) to access a virtual infrastructure manager (VIM), wherein the VNFM accesses the VIM through an interface, the interface having a VIM interface type, and the VNFM supports multiple VIM interface types.  The method includes obtaining by the VNFM information about the VIM interface type supported by the VIM, and accessing the VIM by the VNFM through the interface according to the information about the VIM interface type.

US 10264020 B1 – discloses scalable network monitoring in virtual data centers may include (1) identifying a plurality of network monitoring agents executing on a plurality of virtual machine host systems within a virtual data center, (2) intercepting, at a receiving virtual machine host system, a traffic flow within a virtual network within the virtual data center, (3) determining a processor load on each of the plurality of virtual machine host systems, (4) selecting, based on the processor load on the receiving virtual machine host system exceeding an established threshold, an alternate virtual machine host system that executes a second network monitoring agent for inspecting the traffic flow, and (5) limiting the processor load on the receiving virtual machine host system by designating the second network monitoring agent executing on the alternate virtual machine host system to inspect the traffic flow.  Various other methods, systems, and computer-readable media are also disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196